The plaintiffs, lessees of the city of Providence, under an indenture of lease dated April 27, 1886, acknowledged April 28, 1886, and recorded May 21, 1887, brought this action against the defendants, who had erected and were occupying a building over the bed of the Mooshassuck River, just north of Railroad Crossing Street in the city of Providence. The action was begun in the Court of Common Pleas, and came to this court on appeal.
The court is of the opinion that the plaintiffs have not shown by evidence, documentary and other, which they have submitted, that they have, or that the city *Page 573 
had when they took their conveyance from it, any title to the premises in suit.
The court thinks that the Act of May 28, A.D. 1707, Rhode Island Colonial Records, vol. iv. p. 24, referred to by the plaintiffs, did not directly convey to the then town of Providence any property in the coves, creeks, rivers, waters, and banks within its borders, but only authority to appropriate them, or portions of them, "by building houses, warehouses, wharves, laying out lots," or by other improvements, "as the body of the freeholders and freemen," or a "major part of them," might see fit, "for their most benefit;" and it does not appear that the premises in suit have ever been so appropriated.
Judgment for defendants for costs.